DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/22 has been entered.
Priority
NOTE: the instant application claims priority PCT/JP2017/041756 and Japan 2017-068909 both in Japanese and no certified English translation.  Applicant cannot rely upon the certified copy of the foreign priority applications to enjoy an effective filing date to either application because a translation of said applications has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Election/Restrictions
The limitation directed to two or more kinds of guide RNA including the combinations of SEQ ID NOs: 17, 18, 20, 24, and 25 in claim 17 and at least one guide RNA having the sequence of bases of any of SEQ ID NOs: 17, 18, 24, 25, and 29 in new claim 19 are searched and examined.
SEQ ID NOs: 19, 21-23, and 26-42, 44, 45, and 50-53 in claim 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/21.
There is more than one nucleotide sequence recited in the instant claims.  The Office decision to rescind the 1996 waiver (for examining up to 10 dependent and distinct nucleotide sequences) is based upon the increasing computational, search and examination burden required for the consideration of nucleic acids sequences, and complexity of claims drawn to such, compared to the time of the 1996 waiver.  See http://www.uspto.gov/web/patents/patog/week13/OG/TOC.htm#ref14.  In view of the complexity of the sequence search and prior art rejection based on elected species, the office has determined that five nucleotide sequences will be searched in this application.

Response to Arguments
Applicant’s arguments, see pages, filed 9/19/22, with respect to the rejection(s) of claims 1, 3, 5, 8-11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to claim 1 and the addition of new claims 18-19.



Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-11, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. US 10,687,520, of record.
Min et al. teach and claim a mouse whose genome comprises a deletion of exon 44 of a dystrophin gene resulting in an out of frame shift and a premature stop codon in exon 45 using two sgRNAs and Cas9 (derived from Staphylococcus aureus).  See columns 5-8, 15-16, and 61-62.  The dystrophin gene is a human dystrophin gene.  The CRISPR-Cas is a nickase-modified Cas containing a substitution in the nuclease activity residue in the RuvC domain and wherein a guide RNA (gRNA) for the sense strand and a guide for the antisense strand of the dystrophin gene are used.  The gene can be human dystrophin gene.  The structural limitations (e.g., wherein each gRNA contains a spacer configured to position the site of cleavage by the CRISPR-Cas within 80 bases from the splice donor site immediately before or after the target exon) in claims 1, 3, 8-11 and 18-19 are taught by the sequences disclosed in Min et al.  See SEQ ID NOs: 40 and 48 which contain 19 nucleotides of nucleotides 17-36 of SEQ ID NO: 18.  SEQ ID NOs: 41 and 49 are 100% identical to bases from 17 to 36 of SEQ ID NO: 24.  

Claims 1, 3, 5, 8-11, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 20190048337).
‘337 teaches a method of altering the DMD target position in a DMD gene using a composition comprising CRISPR-Cas9 and two or more kinds of  gRNAs wherein each gRNA contains a spacer sequence configured to cleave within 80 bases from the splice acceptor site immediately before a target exon and/or the splice donor site immediately after the target exon of a human dystrophin gene.  See pages 2-9, 11, 15, 22-26, 29, and 95-100 and Tables 7-8, 10 and 12.  The gRNA can be selected from SEQ ID NOs: 206-826,366.  SEQ ID NO: 822,358 is 100% identical to nucleotides 17-36 of SEQ ID NO: 24.  SEQ ID NO: 16805 and 693887 are 100% identical to nucleotides 17-36 of SEQ ID NO: 25.  SEQ ID NO: 802434 is 100% identical to nucleotides of 17-36 of SEQ ID NO: 39   In view of the teaching of ‘337, the structural limitation (e.g., a spacer configured to position the site of cleavage by the CRISPR-Cas within 80 bases from the splice donor site immediately after the target exon) recited in the pending claims is taught by ‘337.  Cas9 is from Streptococcus pyogenes.  The CRISPR-Cas9 complex reads on the structural limitations in claim 3 (Figures 2a-g and pages 45-54).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635